EA~ORNEY             GENERAL
                        OFTEXAS




Hon. Coke R. Stevenson, Jr.    Opinion No. WbJ-615
Administrator
Texas Liquor Control Board     Re:   Whether the Texas Lfauor
P.O. Box-56                          Control Board has the
Austin 61, Texas                     authority to cancel or
                                     suspend, after due hear-
                                     ing, the label approval
                                     provided for in Section
                                     28 of Article 667 of the
                                     Penal Code of Texas, upon
                                     finding that an out-of-
                                     state beer manufacturer
                                     has violated any provi-
                                     sions of the Texas Liquor
                                     Control Act whether such
                                     applies to the label or
Dear Mr. Stevenson:                  not?
          You have asked our opinion on the following question:
Whether the Texas Liquor Control Board has the authority to can-
cel OP suspend, after due hearing, the label approval provided
for in Section 28 of Article 667 of the Penal Code of Texas,
upon finding that an out-of-state beer manufacturer has vlo-
lated any provisions of the Texas Liquor Control Act (Articles
666 and 667 et seq., Vernon's Penal Code) whether such viola-
tion applies to the label or not?
          You have advised that the procedure followed in the
granting of a label approval is as follows: The applicant
files an application with the Board on the form CAP-111 and
if the Board determines that the label should be approved It
then grants to the applicant a "Certificate of Approval of
Labels of Malt Beverages Domestically Bottled or Packed."
This certificate is given over your signature on form CAP-117.
          Examination of the Texas Liquor Control Act reveals
that the Legislature has not provided for a manufacturer's
license for an out-of-state beer manufacturer.
Hon. Coke R. Stevenson, Jr., page 2   (w-615)


          The approval or disapproval of a label is governed by
the provisions of Sec. 28, Art. 667, V.P.C., which reads as
follows:
          "It shall be unlawful for any person to ship
     or cause to be shipped into this State, or to im-
     port into this State, or to manufacture and then
     offer for sale within this State, or to distribute,
     sell, or store within the State any beer, ale or
    .malt liquor unless and until a sample of such beer,
     ale, or malt liquor, or a sample of the same type
     and quality of beer, ale, and malt liquor, has
     been submitted to the Texas Liquor Control Board
     for the purpose of analysis, and has been found
     by the Texas Liq.uorControl Board or its repre-
     sentatives to be in compliance with all rules and
     regulations of the Board relating to quality,
     purity, and standards of measure,
          "It shall also be unlawful for any person
     to import any beer, ale, or malt liquor Into this
     State, or to manufacture and then offer for sale
     within this State, or to distribute, sell, or
     store within this State any beer, ale, or malt
     liquors unless and until the label thereof has
     been submitted to the Texas Liquor Control Board
     or its authorized representatives and such label
     has been approved by the Texas Liquor Control
     Board or its authorized representatives as being
     in compliance with all rules or regulations of
     the Texas Liquor Control Board or any provisions
     of the Actrelating to the labeling of beer, ale,
     or malt liquor. A,nybeer, ale, or malt liquor
     so imported into this State, or manufactured and
     then offered for sale within this State, in vio-
     lation of this Section shall be an illicit bev-
     erage. Provided, however, that all labels bear-
     ing the same wording or design as labels attached
     to any beer manufactured In or imported into this
     State during the period between January 1, 1949,
     and June 1, 1949, are hereby approved, and no fur-
     ther approval shall be needed by the Manufacturers
     or Distributors of such brands of beer unless said
     Manufacturers or Distributors desire to change the
     wording or design of such labels."
          Sec. 28, supra, does not provide for the cancellation
or suspension of a label approval.
Hon. Coke R. Stevenson, Jr., page 3   (~~-615)



          Other provisions of the Act reveal that the Texas
Liquor Control Board is given broad ,generalpowers.
          The entire Act constitutes an exercise of the police
power'of the State for the protection and the welfare, health,
peace, temperance and safety of the people of the State, and all
its provisions should be liberally construed for the accompllsh-
ment of that purpose. Art. 666-2,  V.P.C.
          The Act In Article 666-6, V.P.C., sets forth the gen-
eral authority of the Texas Liquor Control Board as follows:
          "Among others, the functions, powers, and
     duties of the Board shall include the following:
          "(a) To supervise, inspect, and regulate
     every phase of the business of manufacturing,
     Importation, exportation, transportation, stor-
     age, sale, distribution, possession for the pur-
     pose of sale, and possession of all alcoholic
     beverages, Including the advertising and label-
     ing thereof, In all respects necessary to ac-
     complish the purposes of this Act. The Board
     Is hereby vested with power and authority to
     prescribe all necessary rules and regulations
     to that end; to require the filing of such
     reports and other data by all persons engaged
     In any phase of the alcoholic beverage business,
     which it may deem necessary to accomplish the
     purposes of this Act; to supervise and regulate
     all licensees and permittees and their places
     of business In all matters affecting the general
     public, whether herein specifically mentioned or
     not, and to authorize its agents, servants, and
     employees under its direction to carry out the
     provisions hereof.
          "(b) To grant, refuse, suspend, or cancel
     permits or licenses for the purchase, transporta-
     tion, Importation, sale, or manufacture of alco-
     holic beverages or other permits In regard thereto.
          "(c) . . .
          "(d) To exercise all other powers, duties,
     and functions conferred by this Act, and all
     powers incidental, convenient, or necessary to
     enable It to administer or carry out any of the
     provisions of this Act and to publish all neces-
     sary rules and regulations."
Hon. Coke R. Stevenson, Jr., page 4    (WW-615)


          Although the Texas Liquor Control Board Is given
broad general authority, the powers delegated must be deter-
mined by the legislative intent evidenced within the frame-
work of the entire Act. As stated in 1 Tex. Jur. Supp. 98:
           "Generally the powers of an administrative
     agency are derived entirely from legislative
     enactment. It has such powers only as are ex-
     pressly conferred upon it by statute  together
     with those necessarily implied from powers and
     duties expressly given or imposed. And while
     a statute conferring authority upon an agency
     will be liberally construed, the agency must
     not go beyond the clear intent of the Leglsla-
     ture.   It may not enlarge Its powers by its
     own orders."
          While examination of the Liquor Control Act reveals
numerous specific provisions setting up a broad pattern for
control through licenses and vermits. the nrovisions relating
to label appr&al are limited-in scope and-are directed toward
setting label requirements.
          The Texas Liquor Control Act reflects no "clear in-
tent of the Legislature" that label approval is subject to
cancellation or suspension for non-related violations by out-
of-state beer manufacturers.
              Since cancellation or suspension of the label approv-
al provided for in Sec. 28 of Art. 667 of the Penal Code of
Exas for a violation of the Texas Liquor Control Act not re-
lated to the label by an out-of-state-beer manufacturer would
enlarge the powers of the Texas Liquor Control Board beyond
the legislative     intent evidenced in said Act, such action Is
without authority.


                          SUMMARY

          The Texas Liquor Control Board does
          not have the authority to cancel or
          suspend the label approval provided
          for in Sec. 28 of Art. 66'7of the
          Penal Code of Texas upon afinding
.    -




    Hon. Coke R. Stevenson, Jr., Page 5     (m-615)



                that an out-of-state beer manufacturer
                has violated any provisions of the
                Texas Liquor Control Act which does
                not apply to the label.
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas



                                          Assistant

    JAO:pc
    APPROVED:
    OPINION COMMITTEE:
    Geo. P. Blackburn, Chairman
    Leonard Passmore
    Henry Braswell
    Dean Davis
    Tom McFarling
    %VIEWED FOR THE ATTORNEY GENERAL
      :
          W. V. Geppert